Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 7, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  129944                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  JAMES A. BECKES,                                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129944
                                                                   COA: 262375
                                                                   WCAC: 03-000210
  DETROIT DIESEL CORPORATION
  and NATIONAL UNION FIRE
  INSURANCE COMPANY,
            Defendants-Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the October 11, 2005
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.

        We do not retain jurisdiction.

        KELLY, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 7, 2006                        _________________________________________
           l0531                                                              Clerk